DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by El-Antably et al. (US 4,740,738).
Regarding claims 1 and 9, El-Antably discloses a method for driving a synchronous motor and a synchronous motor drive system (e.g. Fig. 1) comprising: a synchronous motor (e.g. Fig. 1: SYN); a load angle sensor (e.g. Fig. 1: 11-18 or Fig. 3: 22, 28 & PRC) for measuring a load angle of the synchronous motor; and a controller (e.g. Fig. 1: CMP2, SC3 & VCO,12574 or Fig. 3: VCO, LMT2, CMPI, SCI) for generating a drive signal (e.g. Fig. 1: output from VCO, or Fig. 3: 1, 2) based on an input frequency command (e.g. Fig. 1: frequency command 21, or Fig. 3: frequency command 20) and the measured load angle (e.g. Fig. 1: load angle feedback 18, or Fig. 3: load angle feedback 28), and supplying the drive signal to the synchronous motor (e.g. Fig. 1 or 3: from inverter to motor).  
Regarding claim 7, El-Antably discloses the controller comprises: a load angle control block (e.g. Fig. 3: LMT2) for generating a voltage command (e.g. Fig. 3: voltage command 34) based on the frequency command (e.g. Fig. 3: frequency command 33) and the measured load angle (e.g. Fig. 3: load angle feedback 28) to control the load angle; a PWM signal generator for generating a PWM signal based on the frequency command and the voltage command; and an inverter for generating the drive signal based on the PWM signal (e.g. col 10 lines 49-54: inherently disclosed the PWM generator when using a PWM inverter).  
Allowable subject matter
Claims 2-6, 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAWING CHAN/Primary Examiner, Art Unit 2846